In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00141-CR
      ___________________________

    WILLIAM BOYD PIERCE, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 211th District Court
           Denton County, Texas
       Trial Court No. F-2003-0377-C


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       We notified pro se appellant William Boyd Pierce of our concern that we

lacked jurisdiction over his appeal because the trial court’s order denying his motion

for nunc pro tunc judgment did not appear to be an appealable order. See Ex parte

Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (providing that the appropriate

remedy for denial of a motion for judgment nunc pro tunc is to file an application for

writ of mandamus in a court of appeals). We informed Pierce that unless he or any

party desiring to continue the appeal filed a response showing grounds for continuing

the appeal by November 13, 2020, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 43.2(f), 44.3.

       Because no response showing grounds for continuing the appeal has been filed,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Caldwell v.

State, No. 02-20-00142-CR, 2020 WL 6498519, at *1 (Tex. App.—Fort Worth Nov. 5,

2020, no pet. h.) (per curiam) (mem. op., not designated for publication) (“An order

denying a motion for judgment nunc pro tunc is not appealable.”).



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 10, 2020


                                             2